Exhibit 10.1

         
(CITI LOGO) [u56853u5685301.gif]
  Mary O’Neill   Citigroup
 
  Vice President   1 North Wall Quay
 
  Trade Business Management   Dublin 1, Ireland

Aspen Insurance Limited (“Aspen”)
Maxwell Roberts Building
1 Church Street
Hamilton
HM 11
Bermuda
Attention: Bryan Astwood
Date: 28 October 2008
Dear Sir,
Committed Letter of Credit Facility Letter dated 11 October 2006, as amended,
varied, supplemented, novated or assigned as the case may be.
With reference to the above Facility Letter, and with effect upon Aspen’s
counter-signature of a copy of this letter, the following amendments shall be
made:-

  1.   The paragraph headed “Amount” shall be deleted in its entirety and
replaced by the following:-         “The Facility shall be in a maximum
aggregate amount of US$450,000,000 (“the Facility Limit”)”.     2.   The
paragraph headed “Fees” shall be deleted in its entirety and replaced by the
following:-         “The Company shall pay to the Bank in arrears on each
Quarter Day a letter of credit fee in an amount equal to

  (a)   0.2% (on an annualised basis) in respect of the amount of credit drawn,
where such amount is secured by Type 1 Financial Assets (as defined in the
Schedule 1 of the Pledge Agreement); and/or     (b)   0.25% (on an annualised
basis) in respect of the amount of credit drawn, where such amount is secured by
Type 2 Financial Assets (as defined in Schedule 1 of the Pledge Agreement).

      and each within the Facility Limit and the terms of Schedule 1 of the
Pledge Agreement.         The Company shall pay to the Bank in arrears on each
Quarter Day a commitment fee in an amount equal to (a) 0.1% (on an annualised
basis) of the principal amount of undrawn credit on that Quarter Day.”

Save as expressly provided in this letter, the provisions of the Facility Letter
shall remain in full force and effect.
Citibank Europe plc
Directors: Shirish Apte (U.K.) Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Maurice
F Doyle, Mark Fitzgerald, James Foster (U.K.), Brian Hayes, Peter Maskrey
(U.K.), Frank McCabe, Naveed Sultan (U.K.), Francesco Vanni d’Archirafi (Italy),
Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator

 



--------------------------------------------------------------------------------



 



Please countersign and return the enclosed copy of this letter, which may be in
any number of counterparts (including facsimile counterparts).

          Yours faithfully
      /s/ Mary O'Neill       For Citibank Europe Plc     

We hereby confirm our agreement to the above.

            Dated: October 29, 2008   Dated: October 29, 2008 
Signed:  
Signed:
/s/ Bryan Astwood    
/s/ David Skinner for and on behalf of    for and on behalf of  ASPEN INSURANCE
LIMITED    ASPEN INSURANCE LIMITED   

Citibank Europe plc
Directors: Shirish Apte (U.K.) Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Maurice
F Doyle, Mark Fitzgerald, James Foster (U.K.), Brian Hayes, Peter Maskrey
(U.K.), Frank McCabe, Naveed Sultan (U.K.), Francesco Vanni d’Archirafi (Italy),
Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator

 